Citation Nr: 9912639	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran, who served on active duty from January 1940 to 
October 1945, died in August 1994.  The appellant in this 
matter is the veteran's widow.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1997, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, so that additional 
development could be undertaken.  That action having been 
completed, the case has been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1994, at 70 years 
of age, due to an acute coronary occlusion.

2.  During the veteran's lifetime, service connection had 
been established for a single disability, schizophrenia, of 
which tachycardia was part and parcel, and such disorder was 
evaluated as 100 percent disabling from March 1963 until the 
time of death.  

3.  Medical data of record identify an etiological 
relationship between the veteran's tachycardia and his fatal 
heart disease, as well as a causal relationship between 
service-connected psychiatric disability and the veteran's 
fatal heart disease.

4.  Medical data on file denote that service-connected 
disablement was a primary and/or contributory cause of the 
veteran's untimely death.


CONCLUSIONS OF LAW

1.  The heart disease leading to a fatal coronary occlusion 
was incurred in service or was proximately due to or the 
result of service-connected schizophrenia and associated 
tachycardia.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1998).

2.  A disability proximately due to or the result of service-
connected disability caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the claim advanced is 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991) and 
that VA has met its obligation to develop all facts pertinent 
to this claim of the appellant, particularly in light of the 
Board's recent remand and the data obtained thereby.  
38 U.S.C.A. § 5107(b) (West 1991).

The Board has reviewed all of the evidence of record, with 
particular attention to the veteran's service medical records 
and all of the examination and treatment reports compiled 
during postservice years, with particular attention to the 
professional opinions offered by reviewing VA physicians in 
1997 and 1998 pursuant to the Board's remand instructions.  
The undersigned has considered such evidence in light of the 
arguments raised on appeal by the appellant and her 
representative, and with the guidance of applicable law and 
regulations.

The record reflects that the veteran was hospitalized in 
service for treatment of tachycardia of varying type, as well 
as neurocirculatory asthenia.  Service connection was 
established for tachycardia by an RO rating decision in 
December 1945 and a 10 percent rating was assigned therefor.  
Private and VA medical examinations performed in July and 
October of 1946, respectively, showed evidence of cardiac 
decompensation, with the findings from the VA evaluation 
culminating in a diagnosis of mitral disease of the heart 
with considerable decompensation.  For several years 
thereafter, medical examinations, while identifying 
tachycardia both clinically and by electrocardiogram, yielded 
no diagnosis of organic heart disease, but noted the presence 
of such entities as neurocirculatory asthenia and an anxiety 
reaction.  Service connection for an anxiety reaction was 
established by RO action in December 1949, and based on a 
psychotic episode in March 1963, his service-connected 
disability was recharacterized by rating action in May 1963 
as schizophrenia, undifferentiated type, and a 100 percent 
schedular evaluation was assigned therefor, effective from 
March 1963.

A VA heart examination in April 1956 was productive of 
diagnoses of hypertensive vascular disease, but such 
diagnosis was not shown on examinations conducted in years 
immediately following or until the 1980s, when a history of 
hypertension was indicated.  In November 1981, the veteran 
was hospitalized for treatment of probable angina pectoris, 
and further hospital treatment was required in December 1981 
for angina.  During the course of the latter hospitalization, 
a 100 percent occlusion of the right coronary artery was 
shown by cardiac catheterization, which ultimately led to 
entry of a diagnosis of atherosclerotic coronary artery 
disease.  On a VA medical evaluation in December 1988, the 
veteran noted that he had experienced two prior myocardial 
infarctions, one occurring prior to 1982 and the other in the 
past three years.  The pertinent diagnosis was of a history 
of atherosclerotic heart disease with exercise induced 
angina.  An echocardiogram in July 1990 revealed mitral 
regurgitation and evidence of probable old inferior and 
posterior lateral wall infarctions.  Medical data thereafter 
showed the veteran to be subject to hypertension.  In August 
1994, the veteran was taken to an emergency room of a private 
medical facility, where he was noted to be in cardiac arrest 
and his death by acute coronary occlusion occurred within an 
hour's time. 

Pursuant to the Board's request, the veteran's records were 
reviewed by VA physicians in October 1997 and March 1998 in 
order to ascertain the relationship, if any, between the 
veteran's service-connected disablement and his fatal 
cardiovascular disease.  One such reviewer, a Fellow of the 
American College of Cardiology, concluded in October 1997 
that the following were at least as likely as not:  That the 
veteran's tachycardia had a role in the development of his 
heart disease; that the tachycardia was an early 
manifestation of the later developing heart disease; and that 
the veteran's schizophrenia caused or materially contributed 
to the veteran's fatal heart disease.  Despite those 
conclusions, however, such cardiologist was of the personal 
opinion that the tachycardia was unrelated to the underlying 
heart disease, and that there were other cardiovascular risk 
factors, such as the veteran's hypertension and age at the 
time of his diagnosis of coronary artery disease (CAD), which 
could have led to his progressive CAD.  As well, the examiner 
was able to point to no medical literature concerning the 
association of psychotic disorders, CAD, and tachycardia.

Another review is noted to have been undertaken by VA in 
March 1998 by the Chief of Cardiology at the Lexington VA 
Medical Center.  Such physician noted that there was a 
preponderance of data indicating that there exists a 
relationship between depression and mortality and that there 
is a relation between depression and the development of 
ischemic heart disease, independent of other coronary risk 
factors.  Citation was made in the physician's report to the 
studies upon which such data were based.  Ultimately, the 
cardiologist concluded that, given that depression was a part 
of the veteran's mental disease, especially in a time frame 
when he sustained an acute myocardial infarction (May 1991), 
the veteran's service-connected psychiatric disorder was 
likely to have worsened and may have had a causative role in 
his fatal heart disease, irrespective of any other coronary 
risk factors.

Notwithstanding the absence of pertinent medical literature 
and the contrary personal views offered by the reviewing VA 
physician in October 1997, it must be remembered that his 
opinions in which he found that it was more likely than not 
that service-connected disability of the veteran was a 
manifestation of or a causative factor for the development of 
the veteran's fatal heart disease were offered by an expert 
in cardiology whose opinions were based on much knowledge and 
experience in that specialty.  Moreover, any shortcomings 
with respect to the October 1997 opinion in so far as 
concerns scientific studies supportive of the proposition 
that service-connected disability caused or worsened the 
veteran's fatal heart disease seemingly were resolved by the 
VA cardiologist's opinion in March 1998.  Based on those 
opinions, which when read together are persuasive and not 
otherwise contradicted by any other medical data or opinion 
on file, it is concluded that the evidentiary record supports 
a grant of service connection for the cause of the veteran's 
death.  Accordingly, the appeal is allowed.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

